The two endorsements on the policy are here repeated for convenience.
(1) "In consideration of the premium at which the policy is written, it is agreed that the automobile or automobiles described in the policy will be used and operated entirely within a radius of 500 miles of the place where such automobile or automobiles as described in said policy are principally garaged."
(2) "It is further agreed that the company shall not be liable for, nor will it pay any loss or claim whatsoever that results from any accident or loss occurring while the automobile or automobiles described in the policy are being operated outside of the radius of 500 miles of the place where such automobile or automobiles described in the policy are principally garaged."
Assume, for the sake of argument, that the first provision alone is unambiguous and that the legal consequence of a breach thereof would be that no vehicle involved in a trip extending over the 500 miles radius would be covered, whether before or after the vehicle got beyond the radius. The insertion of the second provision, which definitely states as a matter of agreement and not of legal consequence, what the consequence of a breach of the first provision will be, takes precedence over whatever construction the law would put on the first provision alone. The contractual statement of one consequence excludes other consequences unless they are specifically reserved. What insurance agreement would any reasonable carrier have made as to trucks going beyond the 500 mile radius in view of the second provision? He would have bought a policy providing that no vehicle would be covered while it was operating within a radius of 500 miles of Atlanta, but would be while operating beyond the 500 miles radius of Atlanta. As between two such policies which one would cover a loss within the 500 mile radius even resulting from damage by a vehicle involved on a trip beyond the 500 mile radius? The insurance company contends that it "contracted with the insured for coverage on trips within a 500 mile radius." If that is true, if the vehicle damaged someone on its trip to Miami, at a point 100 miles from Atlanta, the insurance company would not be liable because a trip beyond the *Page 55 
radius was involved. There is no issue as to increase in risk involved in this case. It is merely a question of what coverage the contract gives. Increase of risk involved in long trips may have been a motive influencing the contracting parties in the making of the contract. The liability of the company did not depend on whether the distance increased the risk but simply whether under the terms of the contract the truck was covered at the time of the injury. There was no issue as to increase of risk and no evidence to authorize such a finding by the trial court or this court. The words "while being operated outside of the radius of 500 miles" of Atlanta mean just what they say. They mean "at the time" it is being operated and that the operation beyond the limit and the injury must be concurrent. By no stretch of the imagination can it be construed to mean "while the vehicle was engaged in a trip which would carry it beyond the radius." If that is what the policy meant it could easily have been made so to state in clear and unmistakable terms. If a policy of insurance provided that it afforded no coverage if an injury occurred while the driver was intoxicated, surely it would not exclude coverage for an injury occurring while the driver was cold sober even if he had been intoxicated at the beginning of the trip. It is my opinion that the adding of the second provision rendered the first one ambiguous and went on to remove the ambiguity by explicitly stating the consequence of a violation of the first. I think that the judgment should be reversed.